Citation Nr: 0605852	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  01-10 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1994 to 
August 2000, and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for traumatic arthritis of the lumbar spine, 
effective August 26, 2000.  The veteran filed a notice of 
disagreement (NOD) with the assigned rating in July 2001, and 
the RO issued a statement of the case (SOC) in October 2001.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2001.

In November 2001, the veteran requested a hearing before a 
Veterans Law Judge (VLJ) at the RO; thereafter, a 
videoconference hearing was scheduled for January 2002; 
however, the record indicates that the veteran failed to 
appear.

In February 2002, the Board remanded this matter to the RO to 
afford the veteran another opportunity to a hearing. In May 
2002, the veteran responded to RO correspondence indicating 
that he would attend a July 2002 videoconference hearing at 
the RO; however, the veteran failed to appear.

In July 2003, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of an initial rating in excess of 10 
percent for traumatic arthritis of the lumbosacral spine (as 
reflected in  July, August, and September 2005 supplemental 
SOCs (SSOCs)).

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
low back disability, the Board has characterized that issue 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service- 
connected disability).

As a final preliminary matter, the Board points out that, in 
a March 2005 statement, the veteran raised claims for service 
connection for hemorrhoids and for a lower extremity (calves) 
disability, each as secondary to the veteran's service-
connected traumatic arthritis of the lumbosacral spine.  As 
the RO has not adjudicated these matters, they are not 
properly before the Board, are referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an initial higher rating for 
traumatic arthritis of the lumbosacral spine has been 
accomplished. 

2.  Since the August 26, 2000 effective date of the grant of 
service connection, the veteran's service-connected low back 
disability has primarily been manifested by motion limited to 
no more than 70 degrees on flexion due to pain and muscle 
spasms, with increased functional loss during flare-ups of 
pain.


CONCLUSION OF LAW

The criteria for an initial 20 percent, but no higher, rating 
for traumatic arthritis of the lumbosacral spine are met.  38 
U.S.C.A. §§ 1155,  5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159,  3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5292 and 5295 (as in effect 
prior to September 26, 2003), and Diagnostic Codes 5010, 5237 
and 5242 (as in effect since September 26, 2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished. 

Through September 2000, December 2002, February 2004, June 
2004 and January 2005 notice letters, the November 200 rating 
action, the October 2001 SOC and the July, August and 
September 2005 SSOCs, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the February 2004 and January 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet.  
App. 183, 187 (2002) (addressing the duties imposed by 38  
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, 
the RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in his possession pertaining to 
his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App.  
112 (2004), the United States Court of Appeals for Veterans  
Claims (Court) held that proper VCAA notice should notify the  
veteran of: (1) the evidence that is needed to substantiate  
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in  
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time"  
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such pre-
adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided to the 
veteran after the November 2000 rating action on appeal.  
However, such makes sense, inasmuch as the VCAA was also 
enacted in November 2000.  Moreover, the Board finds that the 
lack of full, pre-adjudication notice in this appeal does 
not, in any way, prejudice the veteran.  In this regard, the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory  
provision involved was designed to protect such that the 
error affects 'the essential fairness of the  
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
developed and re-adjudicated after notice was provided. As 
indicated above, the October 2001 SOC as well as the July, 
August, and September 2005 SSOCs notified the veteran what 
was needed to substantiate his claims and also identified the 
evidence that had been considered with respect to the claims.  
Furthermore, in the February 2004 and January 2005 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claims.  After the notice 
letters, SOC, and SSOCs, the veteran was afforded an 
opportunity to respond.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran's service 
medical and personnel records have been obtained and 
associated with the claims file.  All identified post-service 
VA treatment records have been obtained.  As indicated below, 
the RO has obtained outpatient treatment reports from the VA 
Medical Center (VAMC) in Clarksburg, West Virginia. The RO 
also arranged for the veteran to undergo VA examinations in 
November 2000 and March 2005 and the reports of those 
examinations are of record.  Moreover, the veteran has been 
given opportunities to submit evidence to support his claim.  
The veteran has submitted several statements in support of 
his claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing records 
pertinent to the claim on appeal that need to be obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Background

Service medical records reflect that, in March 1997, the 
veteran sustained multiple contusions resulting from a bad 
landing in a parachute jump and that he had ongoing 
complaints of low back pain since that accident.

A report of a November 2000 VA examination reflects forward 
flexion of the lumbosacral spine to 75 degrees.  The examiner 
noted that the veteran walked with a limp.  X-rays revealed 
degenerative change with spurring and disc space narrowing at 
the L3-4 and L4-5 levels.  The x-ray impression was deformity 
of the sacral/coccygeal region, probably related to old 
trauma.  Based on the examination and x-ray findings, the 
examiners impression was traumatic arthritis of the 
lumbosacral spine.

A January 2001 VA neurosurgery record reflects that the 
veteran complained of ongoing low back pain and for the past 
six months he had a right lower extremity radiculopathy with 
give-way weakness in that extremity.  He had no incontinence 
and no sensory loss.  Examination revealed that the veteran's 
strength was normal in all extremities, sensation intact, 
deep tendon reflexes were two and symmetric and there was no 
clonus.  
 
A February 2001 MRI report reflects an impression of the 
lumbar spine reflects an impression of mild bilateral L4-5 
and L5-S1 degenerative facet arthropathy, otherwise 
unremarkable.  Specifically, no herniated nucleus pulposus.
 
A report of a March 2005 VA examination reflects that the 
veteran complained of pain with occasional radiation to the 
lateral aspect of the knee and muscle spasms.  He stated that 
he had pain flares daily, mostly in the morning, lasting 
about five to fifteen minutes that required him to remain in 
bed until they passed.  The veteran stated that he felt that 
his condition had worsened over the last 18 months, in 
particular, his pain flares were more common and more severe.  
He stated that he had never had to miss any work or lost his 
job due to his back problems.  The examiner reported that the 
veteran had pain in the middle thoracic region of his back.  
He did not complain of any endurance limitations, 
fatigability or weakness other than what was associated with 
his back pain.  The veteran did not complain of any range of 
motion difficulties.  He did not ambulate with any assisting 
devices, although the veteran stated that he had used a 
walking stick in the past.  On physical examination, the 
veteran had range of motion on forward flexion to 70 degrees.  
Before he had pain, he was able to get down to 80 degrees on 
forward flexion.  The examiner noted that all of the 
veteran's pain seemed to be paraspinal.  He found that the 
veteran had some spasm palpable during the examination and 
the paraspinal musculature felt to be tight.  The veteran had 
no decreased or abnormal sensation to light touch throughout 
the bilateral lower extremities.  He did not exhibit any 
fatigability or incoordination associated with the low back 
problems.  In regard to functional loss during the veteran's 
flare-ups secondary to pain, the examiner noted the veteran's 
report that he is extremely disabled at the time of his 
flare-ups in that he is unable to get out of bed because of 
them.  The veteran felt that his back problems would limit 
his advancement in his career, though currently had had been 
able to do his job appropriately.  The diagnoses included 
traumatic arthritis, lumbar spine; thoracic strain; lumbar 
strain; and persistent paraspinal myalgia.  

A March 2005 X-ray report reflects that the leftward rotatory 
thoraco lumbar scoliosis was evident.  Slight straightening 
of the normal lumbar lordosis accompanied that finding.  
Osseous structures, otherwise appeared normal as did the disc 
heights and joint margins.  The impression was scoliosis.

III.  Analysis

The veteran contends that his service connected traumatic 
arthritis of the lumbosacral spine warrants an initial rating 
in excess of 10 percent.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, 
where, as here, the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of separate ratings for distinct periods of 
time, based on the facts found) is required. See Fenderson, 
12 Vet. App. at 126.

In November 2000, the RO granted service connection and 
assigned a 10 percent rating for traumatic arthritis of the 
lumbosacral spine, effective August 26, 2000. The veteran's 
disability rating was assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5295, which indicates that the criteria 
for evaluating traumatic arthritis (rated on the basis of 
limitation of motion) (under Diagnostic Code 5010) and the 
criteria for evaluating lumbosacral strain (under Diagnostic 
Code 5295) have been taken into consideration in evaluating 
the veteran's degenerative changes of the lumbosacral spine.  
The SOC and SSOCs reflect that Diagnostic 5295 has been the 
primary basis for evaluating the disability.

Effective September 26, 2003, the criteria for rating 
disabilities of the spine, to include lumbosacral strain and 
degenerative arthritis, were revised.  See 68 Fed.  Reg. 
51454-51458 (Aug. 27, 2003)).  When the legal authority 
governing entitlement to any benefit sought on appeal is 
revised during the pendency of the appeal, the general rule 
is that the revised version applies as of the effective date 
of the change.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  As the RO 
has considered and applied the correct versions of the  
applicable rating criteria for all relevant time periods 
during the pendency of this appeal, as reflected in the July 
2005 SSOC, there is no due process bar to the Board doing 
likewise.

Under the former criteria of Diagnostic Code 5295 (as in 
effect prior to September 26, 2003) a 10 percent rating is 
assigned for lumbosacral strain with characteristic pain on 
motion, and a 20 percent disability rating is assigned where 
there is evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position. A 40 percent disability rating is assigned where 
the symptoms are severe, with listing of whole spine to 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under Diagnostic Code 5010 traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003, which, in 
turn, states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  If the limitation of motion of the specific 
joint or joints involved is not compensable under the 
appropriate diagnostic codes, then a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Effective September 26, 2003, the diagnostic code for 
lumbosacral strain has been renumbered Diagnostic Code 5237.  
However, all lumbar spine disabilities, to include 
degenerative arthritis (renumbered Diagnostic Code 5242) are 
now rated under a General Rating Formula.  That formula 
provides  for assignment of a rating of 10 percent for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion for the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm or 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour and a 20 percent rating for 
forward flexion of the thoracolumbar spine  greater than 30 
degrees but not greater than 60 degrees, or when the combined 
range of motion of the thoracolumbar spine  is not greater 
than 120 degrees, or muscle spasm or guarding  severe enough 
to result in an abnormal gain or abnormal  spinal contour 
such as scoliosis, reversed lordosis, or  abnormal kyphosis.  
The next higher rating of 40 percent is  warranted for 
disability of the thoracolumbar spine either where forward 
flexion of the thoracolumbar spine is 30  degrees or less, or 
where there is favorable ankylosis of the  thoracolumbar 
spine.  A 50 percent rating is warranted where  there is 
unfavorable ankylosis of the entire thoracolumbar  spine.  

Under the former and revised version of the rating schedule, 
the Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatiguability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Considering the claim under either former Diagnostic Code 
5295, or since September 26, 2003, under the General Rating 
Formula for evaluating disabilities of the spine, the Board 
finds that the level of impairment due to the veteran's 
service-connected low back disability has more nearly 
approximated the criteria for a 20 percent rating.  

As noted above, the report of the November 2000 VA 
examination reflects forward flexion of the lumbosacral spine 
to 75 degrees and the examiner noted that the veteran walked 
with a limp, and a January 2001 VA neurosurgery record 
reflects that the veteran complained of ongoing low back pain 
with give-way weakness in the right lower extremity.  The 
most recent VA examination report in March 2005, reflects the 
veteran's complaints of ongoing pain, flare-ups and muscle 
spasms.  During the examination, the veteran demonstrated 
forward flexion to 70 degrees limited by pain and painful 
motion was confirmed by an objective finding of muscle spasm 
palpable during the examination.  The examiner commented that 
the veteran was extremely disabled at the time of flare-ups.  

Significantly, the objective findings of muscle spasms on 
forward bending reveals that the severity of the veteran's 
low back disability is greater than that reflected by an 
initial 10 percent disability rating.  Considering this 
evidence, the lack of medical evidence between 2001 and 2005, 
and affording the veteran the benefit of the doubt on the 
date of disability, the Board finds that the objective 
medical evidence demonstrates a basis for assignment of an 
initial 20 percent rating for the veteran's service-connected 
low back disability under either the former or revised rating 
criteria under Diagnostic Code 5295, in effect prior to 
September 26, 2003, and under the General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Code 5237, in 
effect since September 26, 2003.

However, no higher rating is assignable under any pertinent 
provision of the rating schedule at any time period pertinent 
to the appeal.  

As indicated above, there is no evidence of a severe 
condition, with such symptoms as listing of whole spine to 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, so as to warrant the assignment 
of a 40 percent rating under former Diagnostic Code 5295.  
Likewise, since the September 26, 2003 change in rating 
criteria, range of motion has not been shown to be limited to 
30 degrees or less, nor is there any evidence of any 
ankylosis of the  thoracolumbar spine, even when functional 
loss due to pain is considered.   

The veteran low back disability also would warrant no more 
than the current 20 percent rating if rated, alternatively, 
under former Diagnostic Code 5292 (for limitation of motion 
of the lumbar spine).  Under that Code, a 10 percent rating 
is warranted for slight limitation of motion, a 20 percent 
rating is warranted for moderate limitation of motion, and a 
40 percent rating is warranted for severe limitation of 
motion.  However, the medical evidence noted above 
demonstrates that range of motion of the veteran's lumbar 
spine has represented no more than a slight degree of 
impairment (as demonstrated by range of motion findings), or 
at most, overall moderate impairment (considering the extent 
of conceivable additional range of motion loss during flare-
ups of pain).

As regards other diagnostic codes pertaining to the lumbar 
spine, there is no medical evidence of fracture residuals, 
cord involvement, and/or ankylosis.  Therefore, former 
Diagnostic Codes 5285, 5286, and 5289 are not for 
application.   The Board also notes that the veteran has not 
been found to have intervertebral disc disease of the 
lumbosacral spine so the provisions for evaluating 
intervertebral disc syndrome (Diagnostic Code 5293 prior to 
September 23, 2003, and Diagnostic Code 5243 from September 
23, 2003), are not applicable.

Finally, the Board notes the veteran's low back disability 
has not been shown to be so exceptional or unusual as to 
warrant the assignment of any rating higher than 20 percent 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(cited to in the July and August 2005 SSOCs).  In the absence 
of evidence of  marked interference with employment, or 
frequent periods of hospitalization, or evidence that the low 
back disability has otherwise rendered impractical the 
application of the regular schedular standards, the criteria 
for invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App.  
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that since the 
August 26, 2000, effective date of the grant of service 
connection, the veteran's service-connected low back 
disability has met the criteria for an initial 20 percent, 
but no higher rating, for traumatic arthritis of the 
lumbosacral spine.




ORDER

An initial 20 percent rating for traumatic arthritis of the 
lumbosacral spine, from August 26, 2000, is granted, subject 
to the pertinent legal authority governing the payment of 
monetary benefits.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


